DETAILED ACTION
Specification
The amendments to the title are acceptable (p. 2 of Applicants’ reply filed on February 9, 2021).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on February 9, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) an objection to a claim, and
		(ii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicants’ arguments about YUZAKI’s (US5599178) passage forming hole 54 being formed radially inward of the fitted surface 5a (pp. 9 and 10 of Applicants’ reply having notification date of February 9, 2021) has been fully considered and is persuasive.  Thus, the previous 35 U.S.C. 102 rejection based on YUZAKI has been withdrawn.  
	This application is now in condition for allowance.


Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicant’s representative Ellen Smith (Reg. No. #43,042) in a phone interview conducted on February 24, 2021. 

Applicants have further agreed to amend a claim as follows:   

	Claim 1, line 5:  “configured to be driven by” should be
		-- ‘configured for being [[

Allowable Subject Matter
Claims 1-3 are pending and allowed.

Reasons for Allowance
The following is the Examiner’s statement for indicated allowable subject matter:  
		The electric compressor as claimed including specifically (Claim 1, lines 29-36): 
			the flange portion has a through hole through which the fastening member is inserted and a passage-forming hole through which the first recessed portion 
			the through hole and the passage-forming hole are arranged in a circumferential direction of the flange portion, and 
			the fluid passage is formed at least by the first recessed portion, the second recessed portion, and the passage-forming hole.
	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Tuesday February 23, 2021
/Mary Davis/Primary Examiner, Art Unit 3746